DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in FR on 12/19/2019. It is noted, however, that applicant has not filed a certified copy of the foreign application 1914965 as required by 37 CFR 1.55.

Claim Objections
Claims 1, 7, 9, 11, 14, and 15 are objected to because of the following informalities:  
Claims 1, 7, 9, 11, 14, and 15, are claiming “the first element(s);” however, previously the claimed first element(s) were defined as “one or a plurality of first elements,” See claim 1 line 1. Therefore, rendering the claims indefinite under statute 35 USC 112 (b). In an effort to maintain proper anteceding basis, Applicant is requested to amend this to “the one or the plurality of first elements.”
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16, is claiming, “[a] secure electronic circuit configured to implement the method according to claim 1. Under the statute 35 USC 101, claim 16 is directed to a statutory machine claim because claim 16 is claiming an “electronic circuit;” however, claim 16 is a dependent of a statutory process, i.e. method claim 1. Therefore, it is unclear to the Examiner the subject matter which the inventor or a joint inventor regards as the invention. Applicant is requested to make claim 16 a proper independent claim. 
Claims 17, is claiming, “[a] contactless electronic card comprising at least one circuit according to claim 16. Under the statute 35 USC 101, claim 17 is directed to a statutory machine claim because claim 17 is claiming a “contactless electronic card;” however, claim 17 is a dependent of a statutory process, i.e. method claim 1. Furthermore, claim 17 improperly changing the invention claimed in the preceding claim 16 by claiming that the invention is directed to a contactless electronic card. Therefore, it is unclear to the Examiner the subject matter which the inventor or a joint inventor regards as the invention. Applicant is requested to make claim 17 a proper independent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-8, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pesavento (US 7,733,227 B1) and further in view of Capomaggio (US 2010/0259216 A1).
Consider claim 1, Pesavento teaches a method of power supply management of one or a plurality of first elements (processing block 644, memory 650, See Fig. 6 OR 1044 and 1050 in Fig. 10A) by a second element (Power Management Unit PMU 641 of Fig 6 or 1041 of Fig 10A) of a same first device (630 or RFID tag 110), (Pesavento teaches, “processing block 644 may include a number of components, such as a processor, a memory, a decoder, an encoder,” See c. 7, l. 38-42. “PMU 641 may be implemented …  for harvesting raw RF power received via antenna connections 632, 633. In some embodiments, PMU 641 includes at least one rectifier” See c. 7 l. 20-23);
comprising the steps of: 
evaluating by the second element (Power Management Unit PMU 641 or 1041) of the first device (RFID tag 110) of a power available from an electromagnetic field radiated by the second device (Reader 120), (Pesavento teaches, “rectifier 1047 receives a carrier wave from a reader through one or more antennas and provides supply voltage VDD_RECT to PMU 1041 by rectifying the received signal… PMU 1041 provides supply voltage VDD_NVM to NVM 1050 [non-volatile memory]. Power level test and response signals WRITE_VLTG_CHK and WRITE_VLTG_OK may be exchanged between the PMU 1041 and NVM 1050 to confirm that the requested operation (in this example: WRITE operation) may be performed with the available power in the tag. “ See c. 11 l. 37-50) ; 
adjusting power supply of the second element according to the available power (Pesavento teaches, “[a]ccording to a next operation 920, power adequacy test is performed. The power adequacy test may include measuring a power level available to the tag for the access operation, monitoring tag power while selected circuits are turned on sequentially” See c. 10, l. 57-61: Consumption is adapted by activating or not activating the components according to the available power level (available power level) to the considered RFID); and adjusting power supply of the first element(s) according to the available power, (Pesavento teaches, “[a]ccording to a next optional decision operation 930, a determination is made whether the available power level is adequate. If the power level is not adequate the tag may abort the access operation and send an error message (e.g. a "WILLING TO TRY AGAIN" message), according to a next optional operation 940.” See c. 10, l. 62-67:).

With respect to, sending by the second element of the first device of a time extension request to a second device, and evaluating power available during a time extension provided in connection with the time extension request, (The “WTX” time extension request command is part of the standardized tools (ISO/IEC 14443 - part 4 “transmission protocol”) for RFID reader/Tag communication. Pesavento teaches, RFID communication, “RFID reader 120 transmits an interrogating Radio Frequency (RF) wave 122. RFID tags 110-X (X representing a number between 1 and N) in the vicinity of RFID reader 120 may sense interrogating RF wave 122, and generate wave 112-X in response.” See  c.3 , l. 57- c. 4, l. 18. Nonetheless, in an analogous art, Capomaggio teaches, “the invention relates to a recharging process for the battery of a portable object communicating with a reader establishing communication using a modulated electromagnetic field that provides power to the portable object.” See ¶ 0013. Capomaggio teaches, “[t]he portable object includes a battery recharging mode during which the means of processing sends at least one waiting message to the reader. The said waiting message tells the reader a waiting time before the next message. The portable object uses energy from the electromagnetic field to recharge its battery during the waiting time.” See ¶ 0015. Capomaggio teaches, “a power level verification step 200 compares the level of the magnetic field with the power level required in order to determine if the power received through the electromagnetic field is insufficient, sufficient or more than sufficient. Depending on the power level, a step 201, 202 or 203 is performed to send an adjustment message. This step 201, 202 or 203 to send an adjustment message corresponds, in the context of using ISO standard 14443, to sending a type S-Block(WTX) message.” See ¶ 0031.  Capomaggio teaches, “[i]f, during step 200, power is judged insufficient, step 203 will then send an S-Block(WTX) type message with a value PL=00b. If, during step 200, power is judged sufficient, step 202 will then send an S-Block(WTX) type message with a value PL=10b. If, during step 200, power is judged more than sufficient, step 201 will then send an S-Block(WTX) type message with a value PL=11b.” See ¶ 0033. Capomaggio teaches, “[i]f the S-block(WTX) message is indeed received, a check is made to see if the power of the field is sufficient for charging the battery during step 206.” See ¶ 0035. Capomaggio teaches, “[i]f the power level of the field is sufficient then the process initiates a time counter at step 209 that corresponds to a WTXM request for additional time, corresponding in turn to the maximum time value of an S-Block(WTX) type waiting time message sent simultaneously.” See ¶ 0036. Capomaggio teaches, “[i]f the WTXM additional waiting time is still running, step 212 is carried out in order to check if the battery has finished charging, or if microcontroller 10 has sent a command to cancel recharging.” See ¶ 0037.)	
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Pesavento and allow the RFID tag 110 to have a “recharging mode during which the means of processing sends at least one waiting message to the reader. The said waiting message tells the reader a waiting time before the next message. The portable object uses energy from the electromagnetic field to recharge its battery during the waiting time” as anticipated by Capomaggio See ¶ 0015, so the RFID tag 110 “uses energy from the electromagnetic field to recharge its battery during the waiting time” as suggested by Capomaggio See ¶ 0013.


Consider claim 2, the method according to claim 1, wherein the second element is remotely supplied via the electromagnetic field, Pesavento teaches, “FIG. 1 is a diagram of an example RFID system including an RFID reader communicating with RFID tags in its field of view. An RFID reader 120 transmits an interrogating Radio Frequency (RF) wave 122. RFID tags 110-X (X representing a number between 1 and N) in the vicinity of RFID reader 120 may sense interrogating RF wave 122, and generate wave 112-X in response. RFID reader 120 senses and interprets wave 112-X.” See c. 3 l. 56-64.

Consider claim 3, the method according to claim 1, wherein the second element is a secure electronic circuit, (Pesavento teaches, “a process for retrieving information stored at the tag and/or causing information stored at the tag to be modified. This may include receiving an identifier symbol, user-specified data, and the like, from the tag, as well as storing a new identifier symbol etc. at the tag. Accessing may further include causing one or more operational parameters of the tag to be changed such as a security mechanism.” See  c. 4, l. 61)

Consider claim 4, the method according to claim 1, wherein the second element (Power Management Unit PMU 641 of Fig 6 or 1041 of Fig 10A) carries out the steps of adjusting the power supply, Pesavento teaches, “rectifier 1047 receives a carrier wave from a reader through one or more antennas and provides supply voltage VDD_RECT to PMU 1041 by rectifying the received signal… PMU 1041 provides supply voltage VDD_NVM to NVM 1050 [non-volatile memory]. Power level test and response signals WRITE_VLTG_CHK and WRITE_VLTG_OK may be exchanged between the PMU 1041 and NVM 1050 to confirm that the requested operation (in this example: WRITE operation) may be performed with the available power in the tag. “ See c. 11 l. 37-50.

Consider claim 7, the method according to claim 1, wherein the first element(s) are powered with a voltage in the range from 1 V to 5.5 V, Examiner takes Official notice that it well known in the prior art that microprocessors in RFID cards are powered with a voltage in the range from 1 V to 5.5 Volts.

Consider claim 8, the method according to claim 1, further comprising evaluating, by the second element, a current available from the electromagnetic field radiated by the second device, Pesavento teaches, obtaining the available power level is not described in detail but there is an obvious link between the available power and the available current once the voltage is set. It would be obvious to one of ordinary skilled in art to know the available current based on the available voltage and predetermined impedance/resistance of the circuit. Examiner takes Official notice that it is well known in the prior art to determine a current available from the electromagnetic field radiated by a reader.

Consider claim 13, the method according to claim 1, further comprising setting the second element to the low power consumption mode during the evaluation of the available power, Capomaggio teaches, “[p]ower to most of the card's components is then cut so that as much power as possible is used to recharge the battery and recharging step 210 is carried out. See ¶ 0036.

Consider claim 14, the method according to claim 1, wherein the available power is evaluated after other time extensions, further comprising adjusting the power supply of the first element(s) according to each evaluation of the available power, Pesavento teaches, “If the power level is adequate, a second circuit may be turned on according to a next optional operation 1530. According to some embodiments, the first circuit may be turned off before turning on the second circuit. During a test sequence, some circuits may be on and some off. According to other embodiments, any one circuit may be on or off during a particular step of the sequence according to a predetermined pattern.” See c. 15 l. 60-67.

Consider claim 16, a secure electronic circuit configured to implement the method according to claim 1, (Pesavento teaches, “a process for retrieving information stored at the tag and/or causing information stored at the tag to be modified. This may include receiving an identifier symbol, user-specified data, and the like, from the tag, as well as storing a new identifier symbol etc. at the tag. Accessing may further include causing one or more operational parameters of the tag to be changed such as a security mechanism.” See  c. 4, l. 61).

Consider claim 17, a contactless electronic card comprising at least one circuit according to claim 16, Capomaggio teaches, “the use of the invention, consider card 1 represented by FIGS. 1 and 2. Card 1 is, for example, a contactless smart card used to control access. Such a smart card 1 enables, on the one hand, identification of the cardholder by the use of contactless readers” See ¶ 0021.

Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pesavento (US 7,733,227 B1), in view of Capomaggio (US 2010/0259216 A1), and further in view of Fromager (US 2019/0026745 A1).
Consider claim 5, the method according to claim 1, wherein the first device comprises exactly two first elements, the first elements preferably being a microcontroller and a fingerprint sensor, Pesavento teaches, “sensor” and other components (c. 9, l. 65- c. 10, l. 5). In an analogous art, Fromager teaches a fingerprint sensor. Fromager teaches “smartcard with biometric data reader (fingerprint reader), characterized in that the chip of said card is adapted to implement a verification method” See ¶ 0020.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Pesavento-Capomaggio and includes a fingerprint sensor on the wireless payment ATM card, as anticipated by Fromager, in an effort to provide security and a peace of mind the enduser that only the enduser can make payments with the wireless payment ATM card.

Consider claim 6, the method according to claim 1, wherein: the first device is a card, See Fromager ¶ 0020 preferably a contactless payment card; and the second device is a reader, preferably a contactless payment terminal (2), Fromager teaches, “[t]he terminal 2 can be of any type (ATM, payment terminal, etc.). It is also provided with a biometric reader 2a that for example is also a fingerprint reader.” See ¶ 0028.

Claim(s) 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pesavento (US 7,733,227 B1), in view of Capomaggio (US 2010/0259216 A1), and further in view of Nakajima (US 4,937,724 A).
Consider claim 9, the method according to claim 8, wherein adjusting comprises using a switch of the second element to cut off the power supply of the first elements, Pesavento teaches, “a second circuit may be turned on according to a next optional operation 1530. According to some embodiments, the first circuit may be turned off before turning on the second circuit. During a test sequence, some circuits may be on and some off. According to other embodiments, any one circuit may be on or off during a particular step of the sequence according to a predetermined pattern.” See c. 15 l. 60-67. Pesavento does not explicitly show a switch; however, teaches, Capomaggio teaches, “[p]ower to most of the card's components is then cut so that as much power as possible is used to recharge the battery and recharging step 210 is carried out. See ¶ 0036. Therefore, there is inherently a switch that is cutting off power. Nonetheless, in an analogous, art, Nakajima teaches, “a switching regulator having a protection capability against faults and, yet, capable of automatically regaining its normal conditions immediately when a fault is removed.” See c. 2 l. 4-7. Nakajima teaches, “a switching element to which the rectified DC voltage is applied from the first rectifying circuit via the primary winding of the transformer, a second rectifying circuit for rectifying a high-frequency voltage which is generated in the secondary winding of the transformer by turn-ons and turn-offs of the switching element,” See c. 2 l. 18-24.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Pesavento-Capomaggio and includes a switching regulator that can regulate power to the electronic circuit, as anticipated by Nakajima, and make use of the well-known technique used in rectifier circuits to power the electronic circuit of the RFID tag while also providing that “swtiching regulator is protected against damage due to overcurrents” as suggested by Nakajima.

Consider claim 10, the method according to claim 9, further comprising driving the switch by a voltage regulator (transformer) activated according to a state of the current available, a transformer having a primary winding and a secondary winding, Nakajima teaches, “a switching element to which the rectified DC voltage is applied from the first rectifying circuit via the primary winding of the transformer, a second rectifying circuit for rectifying a high-frequency voltage which is generated in the secondary winding of the transformer by turn-ons and turn-offs of the switching element, an overcurrent detecting circuit for monitoring a current flowing through the switching element and, upon detecting an overcurrent, interrupting the turn-ons and turn-offs of the switching element to thereby cause the switching element into an inactive state, and a start delaying circuit for delaying, after the switching element has been caused into an inactive state upon connection to the commercially available AC power supply or by the overcurrent detecting circuit,” See c. 2 l. 18-33.

Consider claim 11, the method according to claim 10, wherein the first element(s) are powered: by a capacitor when the switch is off; and by the voltage regulator when the switch is on, Nakajima teaches, “[t]he operation of the switching regulator 60 in the event of a fault will be described under the condition of the short-circuiting of the capacitor 50 as an example. The short-circuiting of the capacitor 50 causes a current I.sub.48 through the diode 48 to sharply increase (FIG. 3D). As a result, the collector current of the transistor 62 and therefore the potential across the resistor 78 is increased when the transistor 62 becomes conductive at the subsequent "ON" switching cycle to the shortcutting. This causes the transistor 76 conductive (FIG. 3C) while forcibly turning off the transistor 62 (FIG. 3A), whereby the capacitor 66 releases the charge stored therein (FIG. 3B). Thereafter, the transistor 62 is not rendered conductive until the potential of the capacitor 66 becomes Vf+Vbe due to a time constant which is determined by the resistor 64 and capacitor 66. As the potential of the capacitor 66 reaches Vf+Vb, the switching transistor 62 is turned on for a moment. However, so long as the capacitor 50 remains short-circuited, the switching transistor 62 is again turned off by the above-stated process and therefore does not resume the oscillation.” See C. 4 l. 28-49.

Consider claim 12, the method according to claim 9, further comprising turning off the switch, by the second element, in case of an excessive power consumption of the second element. Capomaggio teaches, “[p]ower to most of the card's components is then cut so that as much power as possible is used to recharge the battery and recharging step 210 is carried out. See ¶ 0036. Therefore, there is inherently a switch that is cutting off power. Nakajima teaches, “overcurrent detecting circuit for monitoring a current flowing through the switching element and, upon detecting an overcurrent, interrupting the turn-ons and turn-offs of the switching element to thereby cause the switching element into an inactive state,” See c. 2 l. 25-29. 

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pesavento (US 7,733,227 B1), in view of Capomaggio (US 2010/0259216 A1), and further in view of Nehrig (US 20100253315 A1).
Consider claim 15, the method according to claim 1, further comprising, when the first element(s) are powered, adjusting by the second element of an operating frequency of the second element according to the available power and adjusting an operating frequency of the first element(s) according to the available power, in an analogous art, Nehrig teaches, “the electronic device may be configured to vary the clock frequency of a clock signal of an internal digital stage (e.g. a processor or some logic) for controlling the power consumption with respect to the magnitude of the limiter current, the expected power consumption of the respective stage and/or an energy stored on a buffer. As the power consumption of digital circuits depends on the clock frequency, the power consumption may efficiently be controlled by reducing or increasing the clock frequency. Furthermore, it is possible to adapt the possible operations and the calculation speed to the available power.” See ¶ 0008.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Pesavento-Capomaggio and “configured to vary the clock frequency of a clock signal of an internal digital stage (e.g. a processor or some logic) for controlling the power consumption with respect to the magnitude of the limiter current,” as anticipated by Nehrig, in an effort to, “the power consumption may efficiently be controlled by reducing or increasing the clock frequency. Furthermore, it is possible to adapt the possible operations and the calculation speed to the available power” See ¶ 0008.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ogawa et al. (US 2005/0167513 A1) teaches the basics on WTX requests. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMER S KHAN/           Primary Examiner, Art Unit 2683